       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 1 of 8. PageID #: 2



                        UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF OHIO - WESTERN DIVISION
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


       I, Mark Evans, Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Cleveland Division, Toledo Resident Agency (hereinafter affiant), being duly sworn, depose and

state as follows:

       1.      I am a Special Agent with the Federal Bureau of Investigation hereafter referred to

as FBI. I am currently assigned to the FBI’s Northwest Ohio Violent Crimes Task Force in Toledo,

Ohio, and have been so since September 2015. I have been a sworn law enforcement officer since

2003 and have participated in numerous investigations and arrests involving armed robberies

which interfere with interstate commerce.

       2.      This affidavit is submitted in support of a criminal complaint for Jai Charles

Decembly and Ryleah Bumbera, for Interference with Commerce by Threat of Violence in

violation of 18 U.S.C. 1951, which occurred in Northern District of Ohio Western Division.

       3.      The facts and information contained in this affidavit are based upon my personal

knowledge and the investigation and observations of other officers and agents involved in the

investigation. This affidavit contains information necessary to support probable cause for this

application. It is not intended to include every fact and matter observed by me or known to the

government. The facts and circumstances of the offense and subsequent identification of the

suspect are listed below:

   S&G Gas Station, Sylvania, Ohio

       4.      On September 3, 2020 at 2239 hours officers of the Sylvania Township Police

Department responded to the S&G gas station located at 5502 Monroe St. Sylvania, Ohio.
       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 2 of 8. PageID #: 3




       5.      One victim, the clerk was working alone when Jai-Charles Decembly entered the

business. Decembly retrieved a drink from the cooler and approached the counter to complete a

purchase. As the victim clerk opened the register to provide change for a two-dollar bill,

Decembly jumped the counter and took the money from the register.

       6.      Decembly was described as 5 feet 9 inches tall by the victim clerk. In store

surveillance showed that he was wearing a green hat, grey pants with a Nike check logo on the

left side, a black Adidas brand jacket, a white mask and black shoes.

       7.      Detectives arriving on scene took images of the freshly mopped floor of the store,

identifying fresh shoe prints on the ground.

       8.      On October 5, 2020, Agents, task force officers and deputies arrested Decembly

and Bumbera for a robbery which occurred on September 19, 2020, at S and G Mart located at

5101 Alexis Rd. Toledo, Ohio. At the time of arrest Decembly was wearing a pair of black tennis

shoes. The tread pattern on the bottom of the shoes is consistent with that located on the floor

following the robbery.

       9.      On October 5, 2020 Deputies with the Lucas County Sherriff Office received a tip

in reference to a bank robbery which occurred on October 3, 2020. Within the tip the individual

identified Jai Charles Decembly as the person observed in the surveillance images released to the

Media. While Agents TFO’s and Deputies were following up on a bank robbery the vehicle, a

red Ford Mustang, used in numerous robberies was located at 2834 Brynwick, Maumee, Ohio.

Based on information obtained during the interview of the vehicle Owner, Agents TFO’s and

Deputies responded to the Red Roof Inn, located at 1214 Corporate Dr. Holland, Ohio, where

Decembly and Bumbera were located.
       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 3 of 8. PageID #: 4




       10.     On October 9, 2020, TFO W. Hunt and SA M. Evans conducted a review of

surveillance video captured at the Red Roof Inn located at 1214 Corporate Dr. Holland, Ohio.

The review was conducted based on hotel staff informing SA Evans and TFO Hunt that

Decembly and Bumbera had been residing at this location for several weeks. During the review

Decembly can be seen carrying a green hat and wearing a black Adidas jacket, the same items of

clothing observed in the S&G robbery video. Decembly is on video walking to the passenger

side of a red Ford Mustang, Ohio license plate 302ZBJ. Once at the vehicle Decembly can be

observed changing into grey pants. Bumbera enters the driver’s seat and the pair leave the

parking lot at 2216 hours. They return at 2326 hours.

       11.     On October 2, 2020, call detail records for 419-704-3494, (Target Device), were

received and reviewed. This number was identified as belonging to Ryleah Bumbera and was

used by both Bumbera and Decembly on the date and time in question. The following

information was obtained in reference to the device’s location at or around the time of the S&G

robbery. At 22:42 hrs. the target device was utilizing the cell tower 193 yards east of the robbery

location. At 22:45 hrs. the target phone was utilizing a cell tower located just south of the

robbery location near I-475 and Sylvania Avenue.

   Speedway Gas Station, Rossford, Ohio

       12.     On September 8, 2020 at 2047 hours officers with the Rossford Police

Department responded to the Speedway Gas Station, located at 939 Dixie Hwy. Rossford, Ohio.

       13.     The victim clerk was working when Jai-Charles Decembly entered the business.

Decembly retrieved a drink from the cooler and approached the counter. As the victim clerk

opened the register to get change for a two-dollar bill Decembly jumped the counter and took the
       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 4 of 8. PageID #: 5




money from the register. During the incident the clerk advised that Decembly acted as if he was

armed.

         14.   Decembly was described a Black male 6 foot wearing a flannel shirt and grey

hood with black pants, the pocket of the pants had a grey lining around the outside. Decembly

was also wearing orange gloves.

         15.   Responding officers located orange latex gloves consistent with those being worn

by the Decembly at the robbery. The gloves were found on Decembly’s path of flight. On

September 11, 2020 Rossford Police submitted the two gloves which were located on the path of

flight to BCI for additional testing. On October 23, 2020 results from the DNA testing revealed a

match to Jai Charles Decembly through Ohio’s State DNA Index System (SDIS).

         16.   Review of surveillance video from Speedway identified a red Ford Mustang with

a black roof in the area prior to the robbery.

         17.   On October 9, 2020 TFO W. Hunt and SA M. Evans conducted a review of

surveillance video captured at the Red Roof Inn located at 1214 Corporate Dr. Holland, Ohio.

During the review for September 6, 2020 at 2141 hours Decembly can be observed walking

towards the red Ford Mustang, Ohio license plate 302ZBJ, wearing a flannel shirt with grey hood

identical to the one observed in surveillance images from the robbery. Both Decembly and

Bumbera, driver, enter the vehicle and leave the parking lot. During the review for September 8,

2020, at 1704 hours Jai-Charles Decembly and Ryleah Bumbera can be observed walking from

the hotel the red Ford Mustang, Ohio license plate 302ZBJ. Bumbera is the driver and Decembly

is the passenger. The pair leave the parking lot at 1704 hours, return briefly at 1839 hours and

return again at 2150 hours. Decembly is wearing black pants and is carrying a bag.
       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 5 of 8. PageID #: 6




       18.     On October 2, 2020 call detail records for 419-704-3494, Target Device, were

received and reviewed. This number was identified as belonging to Ryleah Bumbera and was

used by both Bumbera and Decembly on the date and time in question. The following

information was obtained in reference to the device’s location at or around the time of the

robbery. At 20:48 hrs. the target device was utilizing the cell tower located in Rossford, Ohio, .5

miles North East of the Speedway robbery location.

   Barney’s Gas Station, Maumee, Ohio

       19.     On September 17, 2020 at 2220 hours Deputies with the Lucas County Sheriff’s

Office responded to Barney's Gas Station located at 3211 Briarfield Blvd. Maumee, Ohio.

       20.     The victim clerk was working when Jai-Charles Decembly entered the business.

Decembly walked around the counter put his hand on the victim clerks back and demanded the

money. Once the cash register was open Decembly took the money from the register. Decembly

asked the victim “Where’s the real money?”. Decembly fled the business and the passenger seat

of a black Nissan which was parked in the lot near a gas pump.

       21.     Decembly was described as 5’07” wearing a flannel shirt and grey hood with

black pants, the pocket of the pants had a grey lining. Decembly was wearing a dark colored

mask. The images from this robbery were compared to the robbery Speedway robber and appear

to be identical except in this robbery he is wearing a different color mask.

       22.     On October 9, 2020 TFO W. Hunt and SA M. Evans conducted a review of

surveillance video captured at the Red Roof Inn located at 1214 Corporate Dr. Holland, Ohio.

During the review for September 17, 2020 at 2014 hours Jai-Charles Decembly and Ryleah

Bumbera can be observed walking from the hotel entering a black Nissan Sentra, Ohio license
      Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 6 of 8. PageID #: 7




plate HXP-7565. Bumbera is the driver and Decembly is the passenger. At 22:37 the vehicle

returns to the parking lot with Bumbera driving and Decembly the passenger. Bumbera exits the

vehicle and is observed carrying the flannel shirt with grey hood used in the robber and money

clinched in his hand.

   S and G Mart, Toledo, Ohio

       23.     On September 19, 2020 at 2058 hours Officer of the Sylvania Township Police

Department responded to S and G Mart located at 5101 Alexis Rd. Toledo, Ohio.

       24.     The victim clerk was working when Jai-Charles Decembly entered the business.

Decembly jumped the counter and demanded the victim teller to open the register. Once open

Decembly took the money from the register. During the incident the clerk advised that Decembly

asked, “Where is all the money?”.

       25.     Decembly was described as wearing a blue jersey and black pants, however after

reviewing video surveillance from the robbery Decembly is wearing black shirt with white

writing on sleeve (Just Do It), tan hat, black mask, black sweatpants, and black shoes. Decembly

upon leaving the business entered the passenger side of a red Ford Mustang. Responding police

units observe the vehicle and attempt to catch the vehicle to conduct a traffic stop however the

vehicle began to flee and a potential pursuit was cancelled. While fleeing, the red Ford Mustang

struck the guardrail on the passenger side. Responding units also located lottery tickets which

were stolen at the time of the robbery on the side of the roadway.

       26.     During an interview conducted on October 5, 2020 Ryleah Bumbera stated she

had taken Decembly to a gas station on Alexis Rd. Decembly went inside and later returned

telling her to drive. At some point Decembly indicated that the police were chasing them, and
       Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 7 of 8. PageID #: 8




she needed to go. At that time, she struck the guard rail on the passenger side. Shortly after

Decembly tossed unknown items from the vehicle’s passenger window.

        27.     Sylvania Township investigators investigated the accident and confirmed that

damage located on the red Ford Mustang, Ohio license plate 302ZBJ, which was seized on

October 5, 2020, was caused by the guardrail.

        28.     On October 9, 2020 TFO W. Hunt and SA M. Evans conducted a review of

surveillance video captured at 1214 Corporate Dr. Holland, Ohio. During the review for

September 19, 2020 between 1803 and 1811 hours the black Nissan Sentra, Ohio license plate

HXP-7565, moves from the lot. At 1849 hours the red Ford Mustang, Ohio license plate 302ZBJ,

returns to the lot with Bumbera driving. At 1854 hours Jai-Charles Decembly and Ryleah

Bumbera can be observed walking from the hotel to the red Ford Mustang, Ohio license plate

302ZBJ. Decembly is observed wearing a black long sleeve shirt with white writing on the

sleeve, black pants and black shoes. The shirt is consistent with the one observed on store

surveillance images. Bumbera is the driver and Decembly is the passenger. At 2134 hours both

Bumbera and Decembly can be observed walking in the parking lot, no vehicles are observed at

that time. At 2209 hours the black Nissan Sentra, Ohio license plate HXP-7565, is observed back

in the parking lot.

        29.     The S&G gas station located at 5502 Monroe St. Sylvania, Ohio, the Speedway

Gas Station, located at 939 Dixie Hwy. Rossford, Ohio, the Barney's gas Station located at 3211

Briarfield Blvd. Maumee, Ohio and the S and G Mart located at 5101 Alexis Rd. Toledo, Ohio

all operate in interstate commerce in that items sold within the store travel from outside of Ohio

to be sold, and the robbery affected this by causing the businesses to close for a period of time.
      Case: 3:20-mj-05380-TMP Doc #: 1-1 Filed: 12/08/20 8 of 8. PageID #: 9




       Based on the foregoing, there is probable cause to believe that on September 3, 2020,

September 8, 2020, September 17, 2020, and September 19, 2020 within the Northern District of

Ohio, Western Division, the defendants, Jai Charles Decembly and Ryleah Bumbera did

unlawfully, knowingly and intentionally, Interfere with Commerce by Threat of Violence in

violation of 18 U.S.C. 1951.




                                                           Mark L. Evans
                                                           Special Agent
                                                           Federal Bureau of Investigation
                                                           Toledo, Ohio




                                                                        5:21 PM, Dec 8, 2020
